DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered. 
Status of the Application
Claims 1, 6-8, 11, 14-25 are pending. 
Withdrawn Rejections
The rejections made under 35USC § 103 in office action dated 10/02/2020 is hereby withdrawn in view of amendment of claims, which is not taught by the prior art of record.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aaron J. Morrow on 04/14/2021.
The application has been amended as follows:
In the Claims

In claim 1, line 1, the following has been deleted:
“prevention and/or”
Reasons for Allowance
Applicant’s Remarks and amendment filed on 01/04/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process of treating atopic dermatitis using composition with oligosaccharide mixture with specific oligosaccharides, wt% and the composition without sialylated oligosaccharide with either absence of GOS or BMOS as in the instant claims are novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s process of treating atopic dermatitis using composition with oligosaccharide mixture with specific oligosaccharides, wt% and the composition without sialylated oligosaccharide with either absence of GOS or BMOS of the instant claims. The closest prior art, Sprenger (US 2013/0251844 Al), teaches a method of treating non-allergic atopic eczema in an infant or child by using a composition with sialylated oligosaccharide and thus different from the instant claims. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice process as in the instant claims. 
Therefore, claims 1, 6-8, 11, 14-25 are allowed.
Conclusion
Claims 1, 6-8, 11, 14-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623